Citation Nr: 9910241
Decision Date: 04/13/99	Archive Date: 06/24/99

DOCKET NO. 93-15 064               DATE APR 13, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

Stephen L. Higgs 

INTRODUCTION

The veteran served on active duty from December 1939 to January
1945. He died in January 1992. The appellant is the veteran's
widow.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from rating actions dated in October 1992 and March 1993 by
the Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York.

This case is the subject of a February 1998 remand from the Court
of Veterans Appeals (COVA) to the Board.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. A death certificate shows that the veteran died in January 1992
at the age of 72. The immediate cause of death was probable acute
cardiac event (infarct versus arrhythmia) due to or as a
consequence of coronary atherosclerosis.

3. The veteran began smoking during his period of active service,
and became nicotine dependent during that time.

4. At the time of his death, the veteran was service-connected for
dementia praecox, catatonic type, rated as 50 percent disabling;
and wound, fracture, right os calcis, rated as 10 percent
disabling.

5. The veteran's service-connected psychiatric disability
exacerbated his nicotine dependence and cigarette smoking habit.

- 2 -

6. Cigarette smoking was the primary risk factor in the cause of
the veteran's death.

CONCLUSIONS OF LAW

1. Nicotine dependence was incurred in service. 38 U.S.C.A. 1110,
1131 (West 1991); VAOPGCPREC 19-97.

2. The veteran's nicotine dependence and cigarette smoking were
aggravated by his service-connected psychiatric disability; this is
an alternate ground upon which service connection for nicotine
dependence is warranted. Allen v. Brown, 7 Vet. App. 439 (1995).

3. Nicotine dependence contributed substantially and materially to
the cause of the veteran's death. 38 U.S.C.A. 1310 (West 1991); 38
C.F.R. 3.312 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's cigarette smoking and
psychiatric disability both began during his period of active
service, and that both contributed substantially and materially to
the cause of the veteran's death. She also contends that the
veteran's service-connected psychiatric disability caused or
aggravated his cigarette smoking which in turn was a major cause of
his heart disease.

Factual Background

The veteran had active service before and during World War II. He
had a period of combat duty. During treatment of an inservice
gunshot wound in August 1944,

- 3 -

unrelated to combat, the veteran went into a catatonic and mute
state. Later that month, he began receiving electroshock therapy.

According to one service medical record, the August 1944
electroshock therapy resulted in a noticeable improvement in his
condition. Although he remained negativistic part of the time, he
began to eat well, occasionally got up out of bed to walk to the
office for a cigarette, toothbrush, etc., shaved and showered
himself, and went to movies. A second service medical record dated
in August 1944 shows that shortly after an episode of shock
therapy, the veteran came to the office to ask for a cigarette.

From August to December 1944 the veteran would slip back into mute
and catatonic behaviors. In December 1944 he was declared insane
and in January 1945 he was discharged from active duty.

During his lifetime, the veteran was service-connected for dementia
praecox, catatonic type, rated as 50 percent disabling; and wound,
fracture, right os calcis, rated as 10 percent disabling.

A June 1980 VA hospital summary report shows that an EKG and heart
examination were normal. At the time, the veteran related that he
had smoked two packs of cigarettes a day for 35 years.

The first indication of a cardiovascular disease was on admission
to the Bath, New York,, VA Medical Center (VAMC) in September 1983
when the veteran was found to have arteriosclerotic heart disease
and acute myocardial infarction of the lateral wall. The hospital
summary notes that the veteran had sudden onset of substemal chest
pain with radiation to the jaw four days prior. During
hospitalization he had no chest pain or arrhythmia. There were no
complications on discharge.

4 -

On a June 1985 VA medical certificate, the veteran reported that he
stopped smoking two years earlier and that he previously smoked two
and one-half to three packs per day.

Thereafter, VA medical records reflect continued treatment for the
veteran's cardiovascular condition. A death certificate shows that
the veteran died in January 1992 at the age of 72. The immediate
cause of death was probable acute cardiac event (infarct versus
arrhythmia) due to or as a consequence of coronary atherosclerosis.
No autopsy was performed.

In a January 1992 statement, Dr. M.V.M., the veteran's treating
physician at the Bath VAMC, reported that the veteran's service-
connected chronic schizophrenia might have an indirect connection
through his past history of cigarette smoking, and that it was
possible that a nervous condition could aggravate coronary artery
disease, although it was not the cause of the disease. The doctor
also asserted that the veteran's cigarette smoking was his primary
risk factor for the development of coronary artery disease. It was
noted that the veteran smoked 2 to 3 packs of cigarettes per day
for 40 years and had quit in 1984.

In a December 1992 statement, Dr. M.V.M. responded to the question
of whether the veteran's nervous condition could have been a factor
resulting in his heart attack. He opined that it could be. He went
on to state that there was no question that stress and anxiety
could have been alleviated by cigarette consumption, and that the
veteran may have smoked through the years because of anxiety. The
physician noted that cigarette smoking was a major risk factor for
the veteran's coronary artery disease. He noted that the veteran's
cholesterol had been normal and that there was no diabetes
mellitus. The veteran did have hypertension but it was well
controlled with medication. The physician concluded that by virtue
of the veteran's history as a heavy cigarette smoker there may
indeed have been a connection between his service-connected
psychiatric disorder and his heart attack and subsequent death.

5 -

In a January 1993 statement, Dr. J.R., Associate Director, Heart
Disease Prevention Clinic at the University of Minnesota, reported
that there had been a relationship noted between stress and
coronary artery disease, and that the relationship may reflect the
fact that people under stress may smoke, eat differently or get
less exercise.

In a January 1993 statement, the veteran's daughter attested to the
veteran's long standing nervousness and smoking.

In February 1993, the appellant submitted a newspaper article
reporting that a study had found that nightmares speed heart rate,
and elevate blood pressure and stress hormones, which may trigger
heart attacks.

In a May 1995 statement, Dr. M.V.M. provided the rationale for his
prior opinion regarding the veteran's case. He asserted that the
veteran's chronic schizophrenia might have had an indirect
connection to the veteran's heart disease through his past history
cigarette smoking. His rationale for this indirect connection was
his observation that many patients with chronic schizophrenia and
other nervous conditions were cigarette smokers. He noted that such
individuals seem to receive therapeutic benefit form cigarette
smoking in terms of reducing their anxiety levels, and when they
attempted to quit, they often had acute exacerbation of anxiety and
nervous related symptoms. He concluded that it was not actually
schizophrenia which would cause or aggravate the coronary artery
disease, but cigarette smoking, which results in coronary artery
disease, and eventually resulted in the acute cardiac event that
was the immediate cause of death in the veteran's case.

In a May 1995 statement, Dr. J.R. indicated that she had never
treated the veteran. Attached to her statement were two articles
concerning the relationship between stress and coronary artery
disease. The articles provided statistical data supporting

- 6 -

an association between acute mental stress, occupational stress and
myocardial ischemia.

In an October 1995 statement, Dr. M.V.M. reported that the
veteran's family had requested that he provide a statement
regarding stress and heart related disease, and also stress-
triggered mental conditions, both as they relate to the veteran. He
stated that stress was known to be an aggravating factor in heart
disease. He noted that stress was not considered a major risk
factor for the development of coronary artery disease by itself.
The only connection he could make was indirectly through cigarette
consumption which was a known risk factor for coronary artery
disease. He noted that the veteran did smoke and that his family
related the onset of smoking to when the veteran was in service. He
indicated that it was well known that "stress" could be alleviated
by cigarette smoking to a certain extent. He asserted that it was
certainly possible that the veteran experienced anxiety in the
service and that this may have been alleviated to a certain extent
by smoking. In his view, it was probably the long-term use of
cigarettes that led to the coronary artery disease.

In November 1995, the appellant submitted copies of pages from the
Merck Manual (14th ed. 1982) which showed that cigarette smoking
accelerates arthrosclerosis and may double the risk of myocardial
infarction. It was noted that the risk of developing various
cardiovascular diseases was increased in smokers.

In June 1996, the Board requested a medical advisory opinion from
the Veterans Health Administration to address the following
questions: (1) Given the veteran's age (72) at the time of his
death, what is the likelihood that his cigarette smoking
contributed to his death?; (2) What is the likelihood that the
veteran smoked in order to alleviate his service-connected dementia
praecox, catatonic type?; and (3) What was the etiology of the
veteran's cardiovascular disease and was it as likely as not that
it was etiologically related to tobacco use during service? Dr.
R.V.T. responded in a letter dated in September 1996. After
reviewing the evidence of record, Dr. R.V.T. concluded that the
likelihood that the veteran's smoking in the

- 7 -

remote past was the only cause of death was probably low. He stated
that it was not known if patients with dementia praecox, catatonic
type were more prone to smoke thereby increasing the risk or
coronary artery disease. The physician concluded that the etiology
of the veteran's coronary artery disease was multi-factorial (age
+ hypertension + hypercholesterolemia + smoking) and that all of
these risk factors were additive resulting in coronary
arthrosclerosis.

In September 1996, the appellant submitted an article pertaining to
the development of hypertension in war veterans. In February 1997,
she submitted an article with respect to a study which concluded
that anxiety and depression were predictive of later incidence of
hypertension and prescription treatment for hypertension.

In January 1997, the appellant submitted an article which appeared
in an issue of The Stars and Stripes stating that federal
scientists had reported that people who suffer from anxiety and
depression are more than twice as likely to develop high blood
pressure. She also submitted an article from Archives of Family
Medicine describing "... the early influential work of Alexander
which emphasized the role of suppressed anger as a cause of
hypertension." In connection with these articles, she noted that
the veteran showed a great deal of anger in his sleeping habits and
that the veteran had problems with hypertension.

In a letter dated in May 1997, Albert K. Chen, M.D., wrote in
support of the appellant's claim. He stated that he had looked
through the voluminous copies of information regarding the
veteran's treatment and examination. He stated that he was a
certified psychiatrist of the American Board of Psychiatry and
Neurology since 1973, working exclusively for New York State
Psychiatric Center as a senior staff psychiatrist, Unit Chief and
Clinical Director, mainly dealing with populations consisting of 50
percent to 75 percent schizophrenic patients. He stated that the
veteran's service connected nervous condition (schizophrenic
catatonic type) was characterized by a clinical picture of motoric
immobility as well as excessive motor activity which was apparently
purposeless, as well as peculiarity of voluntary

8 -

movements and stereotyped movements, prominent mannerisms and
grimacing. He opined that the veteran's service-connected
psychiatric disability could have aggravated his coronary artery
disease. It was further his clinical opinion that the veteran's
service-connected nervous condition, schizophrenia, created the
need in the veteran to smoke heavily, as cigarette nicotine
affected the receptors in the brain, and appeared to soothe the
patient's psychotic anxiety as well as depression. He stated that
often the schizophrenic patients were found to have no interest in
cessation of smoking, because the cessation often could mimic the
akathisia, restlessness, depression and anxiety, as well as
insomnia, in the schizophrenic. patient. His professional opinion
was that based on the fact that for combat veterans from World War
II a ration of cigarettes was routine for soldiers, coupled with
the stress of combat situations, soldiers were often driven to
smoke to ease their anxiety, fear and apprehension. He noted his
observation since the 1970's as a psychiatrist for inpatient
populations consisting of a majority of schizophrenics, that the
prevalence of smoking was almost 100 percent, in contrast to the
general population in which the rate of smoking was only 23
percent. In conclusion, he stated that he believed that the
veteran's service connected nervous condition exacerbated his
smoking habit, and that it was his medical opinion that the
veteran's smoking exacerbated his heart condition.

General Law

The Board has found that the appellant's claim is well grounded
within the meaning of 38 U.S.C.A. 5107(a). That is, the Board finds
that she has presented a claim that is plausible. The Board is also
satisfied that all relevant facts have been properly developed with
respect to this issue and that no further assistance to the
appellant is required to comply with the duty to assist mandated by
statute.

To establish service connection for the cause of the veteran's
death, the evidence must show that disability incurred in or
aggravated by service either caused or

- 9 -

contributed substantially or materially to cause death. 38 U.S.C.A.
1310; 38 C.F.R. 3.312(a).

Contributory cause of death is inherently one not related to the
principal cause. In determining whether the service-connected
disability contributed to death, it must be shown that it
contributed substantially or materially; that it combined to cause
death; that it aided or lent assistance to this production of
death. It is not sufficient to show that it casually shared in
producing death, but rather it must be shown that there was a
causal connection. 38 C.F.R. 3.312(c)(1).

There are primary causes of death which by their very nature are so
overwhelming that eventual death can be anticipated irrespective of
coexisting conditions, but, even in such cases, there is for
consideration whether there may be a reasonable basis for holding
that a service-connected condition was of such severity as to have
a material influence in accelerating death. This is especially so
where such a condition affected a vital organ and was of itself of
a progressive or debilitating nature. 38 C.F.R. 3.312(c)(4).

Service-connected diseases or injuries involving active processes
affecting vital organs should receive careful consideration as a
contributory cause of death, the primary cause being unrelated,
from the viewpoint of whether there were resulting debilitating
effects and general impairment of health to an extent that would
render the person materially less capable of resisting the effects
of other disease. 38 C.F.R. 3.312(c)(3).

In a January 1993 precedent opinion concerning entitlement to VA
benefits based upon tobacco use while in service, the VA General
Counsel stated that if nicotine dependence is considered a disease
or injury for purposes of compensation under title 38, United
States Code, then, if such dependence began in service and tobacco
use resulting from that dependence led to development of a
disabling condition subsequent to service, service connection could
be established for disability

- 10-

resulting from that condition pursuant to 38 C.F.R. 3.310(a).
VAOPGCPREC 2- 93. The General Counsel concluded that it must defer
to the Board's evaluation of whether nicotine dependence may be
considered a disease for compensation purposes. As noted in that
opinion, tobacco dependence usually begins in late adolescence or
early adult life.

In VAOPGCPREC 19-97, the General Counsel addressed the question of
under what circumstances service connection may be established for
tobacco-related disability or death on the basis that such
disability or death is secondary to nicotine dependence which arose
from a veteran's tobacco use during service. In paragraph 5 of the
opinion, the General Counsel stated that determination of whether
the veteran is dependent on nicotine is a medical issue. As noted
in that opinion, according to the American Psychiatric
Association's Diagnostic and Statistical Manual of Mental
Disorders, Fourth Edition (1994) (DSM-IV) at 243, the criteria for
diagnosing substance dependence are generally to be applied in
diagnosing nicotine dependence. Under those criteria, as applied to
the specific circumstances surrounding nicotine use, nicotine
dependence may be described as a maladaptive pattern of nicotine
use leading to clinically significant impairment or distress, as
manifested by three or more of the following criteria occurring at
any time in the same 12-month period: (1) tolerance, as manifested
by the absence of nausea, dizziness, and other characteristic
symptoms despite use of substantial amounts of nicotine or a
diminished effect observed with continued use of the same amount of
nicotine-containing products; (2) withdrawal, marked by appearance
of four or more of the following signs within twenty-four hours of
abrupt cessation of daily nicotine use or reduction in the amount
of nicotine used: (a) dysphoric or depressed mood; (b) insomnia;
(c) irritability, frustration, or anger; (d) anxiety; (e)
difficulty concentrating; (f) restlessness; (g) decreased heart
rate; or (h) increased appetite or weight gain; or by use of
nicotine or a closely related substance to relieve or avoid
withdrawal symptoms; (3) use of tobacco in larger amounts or over
a longer period than was intended; (4) persistent desire or
unsuccessful efforts to cut down or control nicotine use; (5)
devotion of a great deal of time in activities necessary to

obtain nicotine (e.g., driving long distances) or use nicotine
(e.g., chain-smoking); (6) relinquishment or reduction of important
social, occupational, or recreational activities because of
nicotine use (e.g., giving up an activity which occurs in smoking-
restricted areas); and (7) continued use of nicotine despite
knowledge of having a persistent or recurrent physical or
psychological problem that is likely to have been caused or
exacerbated by nicotine. Id. at 181, 243-45.

The General Counsel held that a determination as to whether service
connection for disability or death attributable to tobacco use
subsequent to military service should be established on the basis
that such tobacco use resulted from nicotine dependence arising in
service, and therefore is secondarily service connected pursuant to
38 C.F.R. 3.310(a), depends upon whether nicotine dependence may be
considered a disease for purposes of the laws governing veterans'
benefits, whether the veteran acquired a dependence on nicotine in
service, and whether that dependence may be considered the
proximate cause of disability or death resulting from the use of
tobacco products by the veteran. If each of these three questions
is answered in the affirmative, service connection should be
established on a secondary basis. As the General Counsel directed,
"[t]hese are questions that must be answered by adjudication
personnel applying established medical principles to the facts of
particular claims. " VAOPGCPREC 19-97.

In that same opinion, the General Counsel additionally held that,
on the issue of proximate cause, if it is determined that as a
result of nicotine dependence acquired in service a veteran
continued to use tobacco products following service, adjudicative
personnel must consider whether there is a supervening cause of the
claimed disability or death which severs the causal connection to
the service- connected nicotine dependence. Such supervening causes
may include sustained full remission of the service-related
nicotine dependence and subsequent resumption of the use of tobacco
products, creating a de novo dependence, or exposure to
environmental or occupational agents.

- 12 -

As to whether the veteran's cigarette smoking in service was
willful misconduct or abuse of a drug which would be a bar to
service connection under 38 U.S.C.A. 1110, VA General counsel has
held that:

in order for tobacco smoking to constitute willful misconduct in a
particular case, the evidence must establish that the smoking
involved deliberate or intentional wrongdoing and that either the
veteran knew or intended the health consequences of smoking or that
the veteran smoked with a wanton and reckless disregard of the
probable consequences. The veteran's awareness of the potential
health consequences at the time the veteran engaged in cigarette
smoking is relevant to this inquiry.

VAOPGCPREC 2-93.

The General Counsel further pointed out that the armed services
have taken actions, such as including cigarettes in rations and the
sale of cigarettes at substantially reduced prices on military
facilities, which "could be viewed as encouraging the use of
tobacco." "These actions," commented the General Counsel, "strongly
suggest that mere use of tobacco by an affected service member
should not be considered to involve deliberate wrongdoing." Id. The
Board finds in accordance with this opinion.

The Board need not consider whether tobacco use constitutes drug
abuse for purposes of line of duty determination, because in this
regard VA General Counsel in its 1993 precedent opinion held that
tobacco use does not constitute drug abuse within the meaning of
statutes providing that injury or disease will not be considered
incurred in line of duty where it results from abuse of drugs. Id.

- 13 -

Tobacco/Nicotine Dependence Is a Disease

In a VA General Counsel precedent opinion concerning
congenital/developmental conditions under 38 C.F.R. 3.303(c), the
General Counsel noted that nowhere in the statutory law governing
VA disability compensation is the term "disease" qualified by
definition or stated exceptions. VAOPGCPREC 82-90. The General
Counsel opined that the term must be given its common meaning and
must be deemed to encompass all diseases. Id. Further, the General
Counsel pointed out that in the 26th edition of Dorland's
Illustrated Medical Dictionary "disease" has been broadly defined
as any deviation from or interruption of the normal structure or
function of any part, organ, or system of the body that is
manifested by a characteristic set of symptoms and signs and whose
etiology, pathology, and prognosis may be known or unknown. In the
present case, Dr. Chen has stated that the veteran had a need for
nicotine due to its effect on the receptors in the veteran's brain,
especially in light of his service-connected psychiatric
disability. The Board finds that the type of nicotine dependence
described by Dr. Chen is a disease as described in VAOPGCPREC 82-
90.

In further support of this conclusion, the Board notes a May 5,
1997, VA memorandum from the Under Secretary of Health to General
Counsel, in which the Under Secretary for Health affirms that
nicotine dependence may be considered a disease. Moreover, the
Under Secretary for Benefits, in paragraph 5 of VA USB letter 20-
97-14, addressed to all VBA offices and centers, directed that in
light of the Under Secretary of Health's opinion, the answer in all
nicotine dependence cases on this issue is that nicotine dependence
is a disease.

The Veteran was Nicotine Dependent

Determination of whether a veteran is dependent on nicotine is a
medical issue. VAOPGCPREC 19-97. As noted above, in a letter dated
in May 1997, Albert K. Chen, M.D., wrote in support of the
veteran's claim. He stated that he had looked

- 14 -

through the voluminous copies of information regarding the
veteran's treatment and examination. It was his clinical opinion
that the veteran's service-connected nervous condition,
schizophrenia, created the need in the veteran to smoke heavily, as
cigarette nicotine affected the receptors in the brain, and
appeared to soothe the patient's psychotic anxiety as well as
depression. This is a medical opinion that the veteran had nicotine
dependence - the veteran needed to smoke heavily as a result of the
effect of nicotine upon his brain, especially in light of his
service-connected psychiatric disability.

Smoking Contributed Substantially and Materially to the Cause of
the Veteran's Death

The Board acknowledges the September 1996 VA medical opinion which
could be construed as downplaying the likelihood that the veteran's
smoking caused his coronary artery disease. However, the Board
notes that the Dr. R.V.T.'s report did not squarely answer the
critical questions presented. The Board asked what the likelihood
was that the veteran's cigarette smoking contributed to his death;
the doctor responded that the likelihood that smoking which ended
9 years prior to the veteran's death (the approximate time of the
veteran's first diagnosed myocardial infarction) was the only cause
of the veteran's death was "probably low." He did not address the
issue of the likelihood that the veteran's cigarette smoking
contributed to the veteran's death. When asked what the likelihood
that the veteran smoked in order to alleviate his service-connected
dementia praecox, catatonic type, the doctor responded that "[i]t
is not known if patients with dementia praecox, (catatonic type)
are more prone to smoke that [sic] would indirectly increasing
[sic] the risk of CAD." The Board notes that this question has been
squarely addressed by Dr. Chen and Dr. M.V.M. Finally, the VA
physician was asked what the etiology of the veteran's
cardiovascular disease was, and whether it was as likely as not
that it was etiologically related to tobacco use during service.
Dr. R.V.T. responded that "[e]tiology for this veteran's coronary
artery disease are [sic] multi- factorial (age + hypertension +
hypercholesterolemia + smoking). All these risk

- 15 -

factors were additive resulting in coronary atherosclerosis." Dr.
R.V.T. did not address the Board's question of whether the
veteran's cardiovascular disease was etiologically related to
tobacco use during service. The important assertions in his report
for purposes of this case are that the veteran's smoking was indeed
etiologically related to his coronary atherosclerosis, and that
additional factors were etiologically related to the veteran's
cause of death as well.

On the subject of whether smoking was a contributing cause of the
veteran's death, there are essentially three medical opinions of
record. Taken together, they are supportive of the appellant's
claim. As noted directly above, Dr. R.V.T. opined that the etiology
for the veteran's coronary artery disease was multi-factorial,
consisting of age, hypertension, hypercholesterolemia, and smoking.
As noted above, he did not make a finding as to the extent to which
smoking contributed to the veteran's death. Similarly, Dr. Chen
opined that the veteran's smoking exacerbated his heart condition,
but did not assert an opinion as to what extent smoking contributed
to the cause of the veteran's death. Most helpful to the veteran's
claim on this point is the opinion of Dr. M.V.M., who asserted that
smoking was the veteran's "primary risk factor" for the development
of coronary artery disease. As noted above, the veteran's death
certificate shows that the immediate cause of death was probable
acute cardiac event (infarct versus arrhythmia) due to or as a
consequence of coronary atherosclerosis. Accordingly, the Board
finds that smoking, the veteran's primary risk factor for
developing coronary artery disease, contributed substantially and
materially to the cause of the veteran's death.

Service Connection for the Cause of the Veteran's death based on
Nicotine Dependence Arising During Service

The issue of whether the veteran was nicotine dependent is a
medical question which has been answered in the affirmative by Dr.
Chen. The issue of whether the veteran acquired a dependence on
nicotine in service is a question that must be

16 -

answered by adjudication personnel applying established medical
principles to the facts of particular claims. VAOPGCPREC 19-97,
page 5 (holding (a)).

On this point, the Board must be cognizant of the Under Secretary
for Health's assertion in his May 5, 1997, VA memorandum that,
"[a]t present, there are no physiological criteria, medical data,
or other scientific bases to determine how long it takes to become
dependent on nicotine. Dependence may occur after smoking the first
few packs of cigarettes, or after the first month of smoking, or
many months after starting smoking." Thus, in the Board's view, a
medical opinion which honestly and accurately reflects the current
medical knowledge on the subject of the date of onset of nicotine
dependence in the history of the veteran's smoking must necessarily
reflect some degree of inexactitude, and the medical opinions of
record must be viewed in this context.

The first record of the veteran's smoking exists in service medical
records of hospitalization in August 1944, approximately 6 months
prior to the veteran's discharge from service. Service medical
records show the veteran went to the office of the treating
inservice psychiatric hospital to request cigarettes during that
time frame. Dr. Chen has written persuasively that the veteran's
service-connected psychiatric disability created in him the need to
smoke heavily, as a result of the effect of nicotine on the
veteran's brain. The Board takes due note of Dr. Chen's credentials
as a certified psychiatrist of the American Board of Psychiatry and
Neurology since 1973, working exclusively for New York State
Psychiatric Center as a senior staff psychiatrist, Unit Chief and
Clinical Director, mainly dealing with populations consisting of 50
percent to 75 percent schizophrenic patients. Consistent with Dr.
Chen's opinion, service medical records demonstrate that the
veteran's service-connected psychiatric disability had its onset
during service, and that the veteran smoked during psychiatric
hospitalization during service. Dr. Chen has written that based on
his 20-plus years of observation of inpatient schizophrenics,
nearly I 00 percent smoked, as compared with 23 percent of the
general population. Based on Dr. Chen's comments, it appears highly
likely that

- 17 -

the veteran was especially susceptible to nicotine dependence due
to his inservice psychiatric disability. The service medical
records establish that the veteran began smoking no later than
approximately six months prior to discharge from service, during
psychiatric hospitalization. This left him ample time to become
nicotine dependent, as, according to Dr. Chen, nearly 100 percent
of patients under these circumstances would. Accordingly, under the
particular facts presented in this claim, and applying the
established medical principles of record, the Board finds that it
is more likely than not that the veteran became nicotine dependent
during service, in accordance with VAOPGCPREC 19-97, page 5
(holding (a)).

Moreover, the Board must acknowledge that the appellant has
asserted personal knowledge of the fact that the veteran began
smoking during service. In a January 1997 letter, the appellant
describes the conditions under which the veteran became a very
heavy smoker while he was a combat soldier. A VA Social Services
Report dated in June 1945 describes the relationship between the
appellant and the veteran while they were dating. The VA Social
Services Report states explicitly that the appellant had known the
veteran since 1939. Thus, the appellant is well-suited to state
when the veteran began smoking.

Furthermore, the Board notes that the veteran served in combat
during World War II. VA General Counsel opinion VAOPGCPREC 2-93 has
noted that veterans were provided rations of cigarettes. Medical
opinions of record assert that veterans who saw combat were very
vulnerable to smoking since they received cigarette rations and
were under a great deal of stress. In his letter in support of the
veteran's claim, Dr. Chen stated explicitly that his professional
opinion was that, based on the fact that combat veterans during
World War II were routinely provided a ration of cigarettes,
coupled with the stress of combat situations, soldiers were often
driven to smoke to ease their anxiety, fear and apprehension.
Significantly, the appellant asserts personal knowledge that the
veteran began smoking heavily during combat duty, well before his
inservice psychiatric hospitalization. These facts further add to

- 18 - 

the probability that the veteran began smoking, and became nicotine
dependent, during service.

The on-point medical histories of record are also supportive of
such a finding. Importantly, a June 1980 VA hospital summary,
prepared in the context of treatment long before the veteran would
have anything to gain by raising a claim for service connection for
tobacco related illness, shows the veteran related that he had
smoked two packs of cigarettes a day for 35 years. This would date
the veteran's smoking back to 1945. Of course, the Board is very
mindful of that the history of 35 years of smoking was very likely
given as a approximation, since the issue of whether the veteran
began smoking during service was at that time of no importance to
anyone. The veteran both saw combat and was an inpatient
schizophrenic during service, and his smoking in 1944, during his
period of active service, is documented in service medical records.

Additionally, Dr. M.V.M. notes a history of the veteran having
smoked 2 to 3 packs of cigarettes per day for 40 years and quitting
in 1984. This would date the veteran's heavy smoking back to his
period of active service.

These histories are very corroborative of the other evidence of
record, which shows that the veteran began smoking during service
and smoked heavily and continuously until his first myocardial
infarction. Thus there was no supervening cause of the claimed
disability or death which severs the causal connection to the
service- connected nicotine dependence. VAOPGCPREC 19-97.

In light of the veteran's combat experience, inservice psychiatric
disability, documented smoking during inservice psychiatric
hospitalization, and medical histories of record - viewed in the
context of the General Counsel and medical opinions of record
(including Dr. Chen's opinion that combat veteran's were often
driven to smoke, that nearly 100 percent of schizophrenics in
mental hospitals smoked as a result of their peculiar vulnerability
to nicotine dependence, and that

- 19 -

the veteran had such a need for nicotine due to its effects on his
brain), and the appellant's assertion of personal knowledge that
the veteran began smoking heavily during service - the record
firmly establishes, both by lay evidence and medical evidence, that
it is significantly more likely than not that the veteran acquired
a nicotine dependence during service.

Under the facts of this case, the Board considers nicotine
dependence a disease for purposes of the laws governing veterans'
benefits; the Board finds that the veteran acquired a dependence on
nicotine in service; and the Board finds that the veteran's
nicotine dependence which arose during service is the proximate
cause of the veteran's death. These are questions that must be
answered by adjudication personnel applying established medical
principles to the facts of particular claims. VAOPGCPREC 19-97,
page 5 (holding (a)). Since the Board finds on the affirmative on
each of these three issues, service connection for the cause of the
veteran's death is established on a secondary basis. Id.

Service Connection the Cause of the Veteran's Death, based on
Service Connection for Tobacco Dependence as Secondary to the
Veteran's Service Connected Psychiatric Disability

As a completely independent basis for service connection for the
cause of the veteran's death, the appellant has contended that the
veteran's service-connected psychiatric disability aggravated the
veteran's cigarette smoking, and that the veteran's cigarette
smoking was in turn a contributing cause of the veteran's death.

As noted above, under the provisions of 38 C.F.R. 3.310(a) (1998),
service connection may be established for disability which is
proximately due to or the result of a service-connected disease or
injury. Service connection may also be granted for nonservice-
connected disability "when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a
service- connected condition." Allen v. Brown, 7 Vet. App. 439
(1995).

- 20 -

The Board notes that for purposes of this theory of the appellant's
claim, she need not show that nicotine dependence arose during
service, but instead must show that the veteran's nicotine
dependence was aggravated by his service-connected psychiatric
disability. Allen.

The conclusion of Dr. Chen's May 1997 written medical opinion was
that the veteran's service connected nervous condition exacerbated
his smoking habit, and that it was his medical opinion that the
veteran's smoking exacerbated his heart condition. His written
medical opinion is very well-reasoned, and both explicitly and
intrinsically reflects a thorough, accurate review of the veteran's
medical history. The Board takes due note of Dr. Chen's credentials
as a certified psychiatrist of the American Board of Psychiatry and
Neurology since 1973, working exclusively for New York State
Psychiatric Center as a senior staff psychiatrist, Unit Chief and
Clinical Director, mainly dealing with populations consisting of 50
percent to 75 percent schizophrenic patients. His clinical
observation has been that nearly of I 00 percent of patients with
psychiatric disabilities similar to those of the veteran smoke, and
his medical opinion is that their smoking habit is exacerbated
because they need the nicotine, as a result of its action on the
brain and their psychiatric disability. The opinion of Dr. R.V.T.,
a VA staff cardiologist, confirms that the veteran's cigarette
smoking was etiologically related to his cardiovascular disease.
Bolstering Dr. Chen's opinion are the several written opinions of
Dr. M.V.M., whose repeated assertions were quite similar to Dr.
Chen's, and who asserted further that cigarette smoking was the
veteran's primary risk factor for the development of coronary
artery disease. As noted above, the veteran's death certificate
shows that the immediate cause of death was probable acute cardiac
event (infarct versus arrhythmia) due to or as a consequence of
coronary atherosclerosis.

Accordingly, the board is strongly persuaded that service
connection for the cause of the veteran's death is also warranted
on the ground that his service-connected

- 21 -

psychiatric disability aggravated his nicotine dependence and
resultant smoking, which in turn contributed substantially and
materially to coronary artery disease, the documented cause of
veteran's death. Allen.

ORDER 

The claim for service connection for the cause of the veteran's
death is granted.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

- 22 - 

016121669      990413    775848W

DOCKET NO. 98-01190                DATE APR 13, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for bilateral osteoarthritis
of the feet.

2. Entitlement to service connection for a head disorder.

3. Entitlement to an increased disability rating for the residuals
of a shell fragment wound to the left thigh, currently rated as 10
percent disabling.

4. Entitlement to an increased (compensable) disability rating for
the residuals of scars to the left axilla, right calf, and left
middle finger distal phalanx.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Jonathan B. Kramer, Associate Counsel 

INTRODUCTION

The veteran had active service from October 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1997 rating decision rendered by the St. Louis,
Missouri, Regional Office (RO) of the Department of Veterans
Affairs (VA), which denied the benefits sought on appeal.

REMAND

The Board observes that in the December 1993 statement in support
of claim concerning entitlement to an increased disability rating
for the residuals of a shell fragment wound to the left thigh, the
veteran stated that he was hospitalized three times for the period
January 1990 to February 1990 at VA medical Center in Kerrville,
Texas, and for the period February 1990 to March 1990 at VA medical
Center in San Antonio, Texas. Additionally, the veteran stated he
needed a period of convalescence at home after this
hospitalization, and thus requested a temporary total evaluation be
assigned.

The Board's review of the file reveals that the RO did not
consider, or even request, these VA hospitalization records in
denying the veteran's claim for entitlement to an increased
disability rating for the residuals of a shell fragment wound to
the left thigh.  Moreover, the RO did not address or decide the
veteran's request for a temporary total evaluation.

In addition, the Board finds that these hospitalization records may
be relevant to rendering a decision on the veteran's remaining
claims on appeal. Furthermore, the

- 2 - 

Board notes that the Veteran's January 1997 letter to the RO
indicates that there may be additional, more recent treatment
records located at VA Hospital in Leavenworth, KS, concerning all
of the veteran's claims on appeal.

The Board observes here that VA has constructive knowledge of
certain documents, such as those generated by VA medical
facilities, even if the said records were not physically part of
the claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992). In a
precedent opinion, the VA General Counsel held that when a decision
is entered on or after July 21, 1992, a failure to consider records
which were in VA's possession at the time of that decision,
although not actually in the record before the RO, may constitute
clear and unmistakable error, if such failure affected the outcome
of the claim. VAOPGCPREC 12-95.

However, while the Board believes an attempt to obtain all such
records is necessary before it may properly proceed with appellate
review of the veteran's case, the Board takes this opportunity to
emphasize to the veteran that with regard to his claims of service
connection for osteoarthritis of the bilateral feet and for a bead
disorder, statutory law as enacted by the Congress charges a
claimant for Department of Veterans Affairs (VA) benefits with the
initial burden of presenting evidence of a well-grounded claim. 38
U.S.C.A. 5107(a) (West 1991). A well-grounded claim has been
defined by the United States Court of Appeals for Veterans Claims
(formerly known as the United States Court of Veterans Appeals)
(Court) as "a plausible claim, one which is meritorious on its own
or capable of substantiation." Murphy v. Derwinski, 1 Vet. App. 78,
91 (1990). Where the determinative issue involves a medical
diagnosis, competent medical evidence to the effect that the claim
is "plausible" or "possible" is required. Grottveit v. Brown, 5
Vet. App. 91, 92-93 (1993). A claimant therefore cannot meet this
burden merely by presenting lay testimony and/or lay statements
because lay persons are not competent to offer medical opinions.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Consequently, lay
assertions of medical causation cannot constitute evidence to
render a claim well grounded under 38 U.S.C.A. 5107(a) (West 1991);
if no cognizable evidence is submitted to support a claim, the
claim cannot be well grounded. Tirpak v. Derwinski, 2 Vet. App.
609, 611 (1992).

3 - 

The Court has further indicated that in order for a service
connection claim to be well-grounded, there must be competent
evidence: i) of current disability (a medical diagnosis); ii) of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence), and; iii) of a nexus between the inservice
injury or disease and the current disability (medical evidence).
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Alternatively, a
claim may be well grounded based on application of the rule for
chronicity and continuity of symptomatology, set forth in 38 C.F.R.
3.303(b). See Savage v. Gober, 10 Vet. App. 488 (1997). The
chronicity provision applies where there is evidence, regardless of
its date, which shows that a veteran had a chronic condition either
in service or during an applicable presumption period and that the
veteran still has such condition. That evidence must be medical,
unless it relates to a condition that may be attested to by lay
observation. If the chronicity provision does not apply, a claim
may still be well grounded "if the condition is observed during
service or any applicable presumption period, continuity of
symptomatology is demonstrated thereafter, and competent evidence
relates the present condition to that symptomatology." Savage, 10
Vet. App. at 498.

Accordingly, this case is REMANDED for the following actions:

1. The RO should obtain and associate with the claims file any and
all medical records relating to the veteran's hospitalizations for
the period January 1990 to February 1990 at VA medical Center in
Kerrville, Texas, and for the period February 1990 to March 1990 at
the VA medical Center in San Antonio, Texas, and any follow- up
medical records related to his subsequent convalescence.
Additionally, the RO should obtain and associate with the claims
file all medical treatment records pertaining to the veteran's
appellate claims subsequent to April 1995, as may be located at the
Leavenworth, Kansas medical center.

- 4 -                                                             
   
2. The RO should then consider the veteran's request for a temporary total
disability evaluation for the period of his hospitalizations and
convalescence and render a rating decision thereto.

3. When the requested development has been completed, the RO should review
the expanded record and determine if the veteran's claims on appeal can be
granted. The veteran and his representative should be furnished a
supplemental statement of the case. After affording them a reasonable
opportunity to respond, the case should be returned to the Board for
appellate review.

The purpose of this remand is to obtain any pertinent VA medical records. The
Board does not intimate any opinion as to the merits of the case, either
favorable or unfavorable, at this time. The veteran is free to submit any
additional evidence he desires to have considered in connection with his
current appeal.

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans
Claims (known as the United States Court of Veterans Appeals prior to March
1, 1999). This remand is in the nature of a preliminary order and does not
constitute a decision of the Board on the merits of your appeal. 38 C.F.R.
20.1 100(b) (1998).

5 - 

